      Case 5:19-cr-00151-DSF Document 156 Filed 10/07/19 Page 1 of 1 Page ID #:1944

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                   CRIMINAL MINUTES – SENTENCING AND JUDGMENT HEARING


 Case No.       ED CR 19-00151 DSF - 1                                                   Date        October 7, 2019


 Present: The Honorable          DALE S. FISCHER, UNITED STATES DISTRICT JUDGE
 Interpreter      N/A
                Renee Fisher                              Pat Cuneo                         Robert Steven Trisotto
                Deputy Clerk                        Court Reporter                          Assistant U.S. Attorney



       U.S.A. v. Defendant(s):        Present     Cust.     Bond         Attorneys for Defendants:       Present App. Ret.

1) Jose Luis Canales                    √          √                  1) Carlos L. Juarez                  √        √
                     SENTENCING AND JUDGMENT HEARING (Held and Completed)
 Proceedings:        ☒ Non-Evidentiary □ Contested


       √        Refer to separate Judgment & Probation/Commitment Order.

       √        The Court grants the Government's motion to dismiss all remaining count(s)/underlying
                indictment/information.

       √        Defendant informed of right to appeal.

       __       Bond exonerated on surrender.




                                            CRIMINAL MINUTES – SENTENCING                                                ____ : 30
Page 1 of 1
                                                AND JUDGMENT HEARING                                   Initials of Deputy Clerk: rf
